Citation Nr: 9901485	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  95-40 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for service connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel

INTRODUCTION

The veteran had active service from February 1967 to December 
1968, including a tour of duty in the Republic of Vietnam.

This appeal arises before the Board of Veterans Appeals 
(Board) from a June 1995 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which service connection was established for 
PTSD and disability evaluation of 10 percent was assigned.  
The veteran testified at a hearing before a hearing officer 
of the RO in June 1996.  Pursuant to the hearing officers 
decision of June 1996, an evaluation of 50 percent was 
assigned for PTSD, and this evaluation is currently in 
effect.

A videoconference hearing was conducted before a member of 
the Board in September 1998.


REMAND

Initially, the Board finds that the veterans claim for 
entitlement to an increased evaluation for service connected 
PTSD is well grounded, in that he has presented a plausible 
claim.  38 U.S.C.A. § 5107(a) (West 1991);  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  Pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991), the Board is obligated to assist the 
veteran in the development of his claim.

The veteran underwent a VA examination in February 1998.  The 
examiner provided a diagnosis of PTSD.  He concluded that the 
veterans thought processes were normal, there were no 
delusional or hallucinatory elements, mood was depressed, 
sensorium was intact and that the veteran was competent.  The 
examiner did not provide a Global Assessment of Functioning 
(GAF) rating.  A GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet.App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed.1994).

During his September 1998 testimony before the Board, the 
veteran and his representative dissatisfaction with the 
February 1998 VA examination.  He asserted that the examiner 
did not set forth an adequate history of the veterans 
psychiatric disorder and that he did not provide a GAF 
rating.  

The Board finds that, although a GAF rating is an element of 
evidence to be considered and is not dispositive of an issue, 
all evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (1998).   
In light of the Boards duty to assist the veteran in the 
development of his claim, it is the Board's opinion that 
additional development be undertaken prior to further 
disposition of this matter.  See Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

Accordingly, in order to ensure that VA has met its duty to 
assist the veteran in developing the facts pertinent to his 
appeal, the case is REMANDED to the RO for the following 
development: 

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment for his PTSD.  The RO 
should then obtain all records that are 
not on file.  He should be informed that 
he has the opportunity to submit any 
additional evidence and arguments in 
support of his claims. 

2.  The RO should then direct the 
examiner that conducted the February 1998 
VA examination to review the examination 
report and to provide an addendum to the 
report which includes a GAF rating and an 
explanation as to what the score 
represents.  The examiner should express 
an opinion on the extent to which the 
PTSD affects the veterans occupational 
and social functioning.

3.  If the aforestated VA examiner is no 
longer available, the RO should afford 
the veteran a VA examination by a 
psychiatrist in order to determine the 
nature and severity of the service 
connected PTSD.  The RO is to furnish the 
examiner a copy of this Remand and the 
revised rating criteria, which became 
effective in November 1996.  All 
necessary tests and studies, deemed 
necessary should be conducted in order to 
identify and describe the symptomatology 
attributable to the PTSD.  The report of 
examination should contain a detailed 
account of all manifestations of the 
disability found to be present.  The 
examiner should express an opinion on the 
extent to which the PTSD affects the 
veterans occupational and social 
functioning.  It is requested that the 
examiner include a GAF rating with an 
explanation of the numeric code assigned.  
The claims folder must be made available 
to the physician for review in 
conjunction with the examination.

4.  Thereafter, the case should be 
reviewed by the RO, to include 
consideration for the old and the revised 
criteria for rating mental disorders.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case and an opportunity 
to respond.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
